Mr. Presiding Justice Baker delivered the opinion of the court. If the court had stayed the suit and the defendant had thereafter received his discharge in bankruptcy, the plaintiff would then have been entitled to proceed to judgment against him for the purpose of charging the surety in the appeal bond, but the defendant would have been entitled to an order for the perpetual stay of execution. If he had failed to obtain a discharge, the plaintiff would have been entitled to a general judgment against him. Hill v. Harding, 116 Ill. 92. Appellant, by the perpetual stay of execution on the judgment in this case, has obtained all the relief he could have obtained had the suit been stayed until after his discharge in bankruptcy. Nothing is better settled than that one is not permitted in a court of review to take advantage of an error that does not injuriously affect himself. Bowman v. V. & C. Ry. Co., 102 Ill. 459; Short v. Raub, 81 Ill. 509. The judgment of the Circuit Court will be affirmed. Affit'med.